Order entered July 15, 2021




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01055-CV

          VIRTUOLOTRY, LLC AND RICHARD BOYD, Appellants

                                          V.

                  WESTWOOD MOTORCARS, LLC, Appellee

                On Appeal from the 134th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-15-14833

                                     ORDER

        Before the Court is appellee’s July 13, 2021 second unopposed motion for a

thirty-day extension of time to file its brief. The brief is currently due July 27,

2021.

        We GRANT the motion and ORDER the brief be filed no later than August

26, 2021. Because the brief was first due June 27, 2021, we caution that further

extension requests will be disfavored.

                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE